Citation Nr: 1445409	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 7, 2011.

2.  Entitlement to an effective date prior to September 7, 2011, for the award of eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 50 percent evaluation for PTSD.  The Veteran perfected an appeal, and in August 2011, the Board remanded the matter for further development, including a VA examination.  During the pendency of the remand, the RO, in a December 2011 rating decision, granted an increased evaluation for PTSD to 100 percent effective September 7, 2011, and granted basic eligibility to Dependents' Educational Assistance, effective September 7, 2011.  

The Board notes that, in an April 2012 Statement of the Case (SOC), the RO characterized the issue on appeal as entitlement to an earlier effective date for a 100 percent evaluation for PTSD.  In this case, the Veteran's appeal originated from a May 2009 rating decision which denied an increased rating in excess of 50 percent for PTSD.  In the December 2011 rating decision, the RO increased the evaluation assigned for PTSD to 100 percent, effective from September 7, 2011.  However, the grant of a 100 percent rating for service-connected PTSD effective September 7, 2011, represents only a partial grant of the benefit sought on appeal, as the Veteran has not been granted the maximum benefit allowed during the appeal period prior to September 7, 2011, and that issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The appeal, therefore, is not technically a question of entitlement to an earlier effective date, but rather the claim of entitlement to an evaluation in excess of 50 percent for PTSD prior to September 7, 2011.  The issue has therefore been recharacterized.       

This matter was previously before the Board in August 2011 and was remanded for further development.  It has now been returned to the Board for further appellate review.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran filed a claim for TDIU, in December 2011, his attorney stated that the Veteran was withdrawing his appeal for TDIU prior to September 7, 2011.  Additionally, as the record reflects that the Veteran has claimed that only his PTSD renders him unable to obtain or maintain substantially gainful employment, the grant of 100 percent for PTSD effective September 7, 2011 renders a claim for TDIU since September 7, 2011 moot.  Therefore, a TDIU claim is not before the Board.

The Board has reviewed the Veteran's paper claims file, as well as the Veterans Benefits Management System (VBMS) system file and the electronic records maintained in the Virtual VA system, to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed above, in August 2011, the Board remanded the Veteran's claim of entitlement to an increased evaluation in excess of 50 percent for PTSD, for further development.  The remand directed the RO to issue a supplemental statement of the case (SSOC) following compliance with the Board's remand directives.  As stated above, the RO, in the December 2011 rating decision, granted a 100 percent rating for PTSD effective September 7, 2011, which was only a partial grant of the benefits sought on appeal in this case.  No SSOC was issued with regard to the claim for an increased evaluation in excess of 50 percent for PTSD prior to September 7, 2011.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Upon remand, an SSOC must be issued before it is returned to the Board.

Additionally, adjudication of the dependents' educational assistance claim must be deferred pending adjudication of the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for an increased evaluation in excess of 50 percent for PTSD prior to September 7, 2011, and for an effective date prior to September 7, 2011, for the award of eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  If the benefits sought are not granted, issue the Veteran and his representative an SSOC and allow the appropriate time for response.  Then return the case to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



